 1    Pamela M. Egan (Pro Hac Vice Admission Pending)
      Paul H. Beattie (WSBA No. 30277)
 2    CKR Law LLP
      506 2nd Avenue, 14th Floor
 3    Seattle, WA 98104
      Telephone: (206) 696-9095
 4    Facsimile: (206) 582-5001
      Email: pbeattie@ckrlaw.com
 5
      Attorneys for Mark D. Waldron, in his capacity as
 6    duly-appointed Chapter 11 Trustee
 7

 8                        UNITED STATES BANKRUPTCY COURT
 9                        EASTERN DISTRICT OF WASHINGTON
10    In re:                                               Case No. 18-03197 FPC 11
11    GIGA WATT, INC., a Washington                        Chapter 11
      corporation,
12                                                         MOTION TO ADMIT ATTORNEY
                              Debtor.                      PAMELA M. EGAN PRO HAC VICE
13                                                         UNDER LOCAL CIVIL RULE
                                                           83.2(c)(3)
14
                                                           [No Hearing Requested]
15

16             Attorney Paul H. Beattie of CKR Law LLP respectfully moves this honorable
17 Court under Eastern District of Washington LBR 9010-1 and Eastern District L.

18
     Civ. R. 83.2(c) for an order granting the Pro Hac Vice Admission of Pamela M.
19
     Egan (“Applicant”), who is Mr. Beattie’s partner at CKR LAW LLP.
20
                                            Background
21

22             Applicant Egan is a member in good standing of the State Bar of California.

23 Applicant’s admission to the State Bar of Washington is pending and in its final

24 stage. Applicant was sworn into the Washington Bar on Friday, January 25, 2019

25
     and is awaiting assignment of a bar number. On receipt of that number, Applicant
26
     will file a petition for direct admission to this Court under Eastern District L. Civ.
27
     R. 83.2(a). As set forth below, Applicant’s law partner, Paul H. Beattie, is a member
28

                                                     1
     Motion to Admit Pro Hac Vice                                                    CKR Law LLP
18-03197-FPC11          Doc 167     Filed 02/12/19       Entered 02/12/19 11:06:13   Pg 1 of 4
 1 of the Washington State Bar and is admitted to practice before the United States

 2
     District Court for the Eastern District of Washington (where he has practiced for
 3
     many years) and before this honorable Court.
 4
                            Local CIVIL Rule 83.2(c)(4) Compliance
 5

 6          Movant and Applicant submit the following information as required by

 7 Eastern District L. Civ. R. 83.2(c)(4). The information is confirmed and attested to

 8 in the accompanying Declaration of Pamela M. Egan, Attorney.

 9          A.      Applicant’s address and phone number.
10
                    Pamela M. Egan, Attorney
11                  CKR Law LLP
12
                    506 2nd Avenue, 14th Floor
                    Seattle, Washington 98104
13                  T: (415) 297-0132
14                  E: pegan@ckrlaw.com
            B.      Dates of admission to practice before other courts.
15

16                  1989: Admitted to Oregon Bar (voluntarily resigned Oregon Bar in
17                        2013)

18                  2002: Admitted to California Bar,
19                        U.S. District Court for the Northern District of California,
                          U.S. District Court for the Eastern District of California, and
20                        U.S. District Court for the Central District of California
21          C.      The name, address, and phone number of admitted counsel with
22                  whom the Applicant will be associated.
23
                    Paul H. Beattie, WSBA No. 30277
24                  CKR Law LLP
                    506 2nd Avenue, 14th Floor
25
                    Seattle, Washington 98104
26                  T: (206) 696-9095
                    E: pbeattie@ckrlaw.com
27

28

                                                     2
     Motion to Admit Pro Hac Vice                                                    CKR Law LLP
18-03197-FPC11          Doc 167     Filed 02/12/19       Entered 02/12/19 11:06:13   Pg 2 of 4
 1          D.      Necessity for Appearance by Applicant.
 2          Chapter 11 Trustee (Waldron) believes that Applicant Egan’s involvement in
 3
     this case is critical. He has retained CKR Law LLP to represent him in this matter.
 4
     As set forth in the Egan Declaration, Applicant, a graduate of Dartmouth College
 5
     and Cornell Law School, is an experienced chapter 11 bankruptcy practitioner who
 6

 7 speaks fluent Russian and has experience working with Russians in the insolvency

 8 context – all directly relevant to this case, which involves a troubled blockchain

 9 business with several Russian participants. Importantly, CKR Law LLP has one of

10
     the largest and most experienced blockchain practice groups in the United States:
11
     their knowledge and experience, tapped into and deployed by Ms. Egan, will allow
12
     the Chapter 11 Trustee to properly discharge his responsibilities in this factually
13

14 and legally complex Chapter 11 proceeding.

15                  E.      Disciplinary Sanctions by Any Court or Bar Association.
16
            In 1996, the Oregon State Bar reprimanded Applicant for tricking an evasive
17

18 witness into accepting a subpoena. In the more than twenty years since, Applicant
19 has had no other disciplinary issues, has earned an AV rating for ethics and skill

20
     from Martindale Hubble, and has become a member of the honor society, Fellows
21

22 of the American Bar Foundation.

23
                                              CONCLUSION
24

25          WHEREFORE, the duly-appointed Chapter 11 Trustee, through Attorney
26
     Paul Beattie, respectfully requests that the Court enter an Order:
27

28

                                                     3
     Motion to Admit Pro Hac Vice                                                    CKR Law LLP
18-03197-FPC11           Doc 167    Filed 02/12/19       Entered 02/12/19 11:06:13   Pg 3 of 4
 1           1.     Granting the Application in its entirety;
 2
            2.      Allowing Applicant Egan to participate in this case on a pro hac vice
 3
     basis until she receives her Washington Bar number and obtains direct admission
 4
     to this Court; and
 5

 6          3.      Granting any further relief the Court deems to be appropriate and just.

 7
 8     Dated: February 12, 2019                      Respectfully Submitted,

 9                                                   CKRLAWLLP

10

11

12                                                   Paul H. Beattie (WSBA No.
                                                     506 2nd Avenue, 14th Floor
13
                                                     Seattle, WA 98104
14                                                   Telephone: (206) 696-9095
                                                     Facsimile: (206) 582-5001
15
                                                     Email: pbeattie@ckrlaw.com
16
                                                     Attorneys for Mark D. Waldron, Chapter
17
                                                     11 Trustee
18

19 .

20

21

22
23

24

25

26
27

28

                                                     4
     Motion to Admit Pro Hac Vice                                                  CKRLawLLP
18-03197-FPC11         Doc 167      Filed 02/12/19    Entered 02/12/19 11:06:13   Pg 4 of 4
